DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (20090119050) in view of Mitsubishi (JP2017211265A).
Referring to claim 1, Hayashi shows a survey system comprising: a mobile body (see the light projection unit note it is mobile as shown in paragraph 33) equipped with a scanner configured to scan a survey target by a distance measuring light (see paragraph 33); a position measuring device configured to measure a position of the scanner (see figure 3 note the horizontal encoder and the vertical encoder also shown in paragraph 33); and a posture detecting device configured to detect a posture of the scanner (see paragraph 16 note the dynamic displacement detecting means that detects the posture), wherein
the posture detecting device includes an imaging unit configured to acquire image data by periodic photography (see paragraph 35 note the dynamic displacement sensor includes two sets of image pickup units Ref 16 and 17), a multi-axis angular 
Mitsubishi shows a similar surveying system that includes three axis posture compensation as shown in page 12 paragraph 4 under the fifth embodiment (note the posture information including roll, pitch, and yaw angle).  It would have been obvious to include the third angle as shown by Mitsubishi because this allows for adjusting a scanning plane through 360° of scanning revolution as taught by Mitsubishi.  
Referring to claim 2, Hayashi shows the arithmetic control unit is configured to calculate the 3-axis posture relative displacement angles by subtracting 3-axis preceding posture angles detected by the 3-axis angular velocity sensor at each photographing time by the imaging unit from 3-axis following posture angles detected by the 3-axis angular velocity sensor in an interval between photographing times by the 
Referring to claim 3, the combination of Hayashi and Mitsubishi shows the 3-axis angular velocity sensor is configured to detect the 3-axis following posture angles at a scanning time of the scanner and detect the 3-axis preceding posture angles at the latest photographing time before the scanning time (see paragraph 59-61 in combination with the 3 axis posture detection taught by Mitsubishi).
Referring to clam 6. Hayashi shows the position measuring device is an image analyzer including an imaging unit provided in the mobile body (see figures 5A and 5B also see paragraph 52-53 also see paragraph 55-57).
Referring to claim 7, Hayashi shows a light emitting unit configured to emit a distance measuring light (see figure 1 Ref 14, a light receiving unit configured to receive a reflected distance measuring light (see figure 1 Ref 14), a distance measuring unit configured to perform a distance measurement based on an output of the light receiving unit (see paragraph 32), a first optical axis deflecting unit located on an optical axis of the distance measuring light and configured to deflect the distance measuring light (see the tilting of the optical axis shown in paragraph 33), a second optical axis deflecting unit located on a light receiving optical axis of the reflected distance measuring light and configured to deflect the reflected distance measuring light at the same deflection angle in the same direction as those of the first optical axis deflecting unit (see paragraph 33 note the rotation also see figure 3 Ref 7 and 9), and an emitting direction detecting unit configured to detect a deflection angle and direction of the first optical axis deflecting .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (20090119050) in view of Mitsubishi (JP2017211265A) as applied to claim 1 above, and further in view of Ohtomo (20160238708).
Referring to claim 4, Hayashi shows the use of a scanning mirror and determining the position of the scanning mirror (see paragraph 33).  Ohtomo shows a similar survey device that includes scanning done with a prism and tracking the position of the prism (see figure 3 Ref 15a-15b also see paragraph 71-72).  It would have been obvious to include the scanning prism as shown by Ohtomo because this is a simple substitution of one known element for another that performs the same function, one of ordinary skill in the art would have known an alternative to a scanning mirror is a scanning prism as shown by Ohtomo.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (20090119050) in view of Mitsubishi (JP2017211265A) as applied to claim 1 above, and further in view of Ogawa (20100256940).
Referring to claim 5, Hayashi shows a position measuring device includes encoders on the scanning system however fails to include the use of a GNSS provided on the mobile body. 
Ogawa shows a similar device that includes the position measuring device is a GNSS device provided in the mobile body (see paragraph 33-34).  It would have been obvious to include the GNSS device (GPS device is shown by Ogawa) because this 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645